DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 2020/0227395) in view of Wong (US 2017/0052277).
Regarding claim 1, Shi discloses a touch panel comprising a display substrate (see circuit board 200 in fig. 6; also see 300 in fig. 35), pixel units (100, fig. 6) supported on the display substrate, an electronic circuit (130, fig. 30; including 131-132) for electrically connecting the pixel units to one another (see series connection in para. 57), and a molded resin portion (120, fig. 8 and para. 55) for the 5pixel units, wherein each of the pixel units comprises three miniature light-emitting diodes (para. 62) for emitting red light (110LR, fig. 35), green light (110LG, fig. 35) and blue light (110LB, fig. 35) respectively, a sensor (151, fig. 28 and para. 76), and a driver integrated circuit (see controller in para. 78) electrically connected to the miniature light-emitting diodes and the sensor (para. 78).
Shi fails to disclose wherein the resin portion encloses the pixel units. 
Wong discloses wherein a resin portion (66 in fig. 4 and para. 36) for enclosing the pixel units (60 in fig. 4). 
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Wong in the device of Shi. The motivation for doing so would have been to provide a better optical path for the light (Wong; para. 8, 11); creating a more reliable touch sensor.  
Regarding claim 2, Shi discloses wherein the display substrate is a 10light-emitting diode display panel (fig. 34 and para. 78).  
Regarding claim 3, Shi discloses wherein the display substrate is selected from the group consisting of a flexible transparent substrate, an opaque substrate (para. 62), a glass substrate and a printed circuit board (para. 62, 78).  
Regarding claim 4, Shi discloses wherein the sensor is selected 15from the group consisting of a photo-resistor, a photo-diode (para. 76) and a photo-sensor.  
Regarding claim 5, Wong discloses wherein the molded resin portion covers a visible face of each of the miniature light-emitting diodes (see resin 66 over diode 60 in fig. 4), a visible face of the sensor (see resin 64 over light sensor 56 in fig. 4) and a visible face of the driver integrated 20circuit (see resins 46 and 66 over sensor chip 54 in fig. 4).  
Regarding claim 6, Wong discloses wherein the molded resin portion provides an interface with ambient air to refract and reflect light emitted from the miniature light-emitting diodes (see fig. 4).  
Regarding claim 7, Wong discloses wherein the sensor (56, fig. 4) and the driver 25integrated circuit (54, fig. 4) are made in a single wafer (see 50, fig. 7I).
Claims 8-12 are rejected for the same reasons stated for claims 2-6, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 



/ROBIN J MISHLER/
Primary Examiner, Art Unit 2628